Exhibit NewsRelease TC PipeLines, LP Reports 2008 Fourth Quarter Results CALGARY, Alberta – February 20, 2009 – (Nasdaq: TCLP) – TC PipeLines, LP (the Partnership or PipeLP) today reported fourth quarter 2008 net income of $26.6 million or $0.67 per common unit (all amounts in U.S. dollars), a decrease of $0.1 million compared to $26.7 million or $0.70 per common unit for the same period last year. For the year ended December 31, 2008, the Partnership reported net income of $107.7 million or $2.75 per common unit, an increase of $18.7 million compared to $89.0 million or $2.51 per common unit for 2007. The increase in net income is primarily due to increased financial results from each of the Partnership’s pipeline systems, combined with a reduction in costs at the Partnership level. Partnership cash flows (please see the Partnership Cash Flows section for more detail) decreased $5.5 million to $34.7 million for fourth quarter of 2008 compared to $40.2 million for the same period last year. This decrease was primarily due to lower cash distributions received from Great Lakes Gas Transmission Limited Partnership (Great Lakes or GLGT) and Northern Border Pipeline Company (Northern Border or NBPC), partially offset by lower costs at the Partnership level. For the year ended December 31, 2008, Partnership cash flows increased $23.8 million to $156.2 million compared to $132.4 million in 2007. This increase was primarily due to higher cash distributions received from Great Lakes and Northern Border, increased cash flows provided by Tuscarora Gas Transmission Company’s (Tuscarora or TGTC) operating activities and lower costs at the Partnership level. Cash distributions paid by the Partnership were $27.8 million or $0.705 per common unit in fourth quarter 2008, an increase of $2.4 million compared to $25.4 million or $0.66 per common unit for the same period last year. Cash distributions paid by the Partnership in 2008 were $108.6 million or $2.775 per common unit, an increase of $21.9 million compared to $86.7 million or $2.565 per common unit in 2007. “The Partnership’s higher earnings and cash flow in 2008 demonstrate our ability to generate enduring value for our unitholders despite uncertain economic times,” said Russ Girling, chairman and chief executive officer of TC PipeLines GP, Inc. “We are well positioned to continue to deliver solid financial results and last month announced our quarterly cash distribution of $0.705 per common unit, equivalent to third quarter 2008 and a six per cent increase over fourth quarter 2007.” “Ongoing solid cash flows from our quality asset base, a strong balance sheet and financial liquidity give us the capacity to grow in a sustained and disciplined manner,” continued Girling. “Our focus remains unchanged in 2009 and we will continue to look for growth opportunities for the long term benefit of our unitholders.” Financial Highlights (unaudited) Three months ended December 31, Twelve months ended December 31, (millions of dollars except per common unit amounts) 2008 2007 2008 2007 Net income 26.6 26.7 107.7 89.0 Per common unit (1) $ 0.67 $ 0.70 $ 2.75 $ 2.51 Partnership cash flows(2) 34.7 40.2 156.2 132.4 Cash distributions paid 27.8 25.4 108.6 86.7 Cash distributions declared per common unit(3) $ 0.705 $ 0.665 $ 2.815 $ 2.630 Weighted average common units outstanding (millions) 34.9 34.9 34.9 32.3 Common units outstanding at end of period (millions) 34.9 34.9 34.9 34.9 (1) Net income per common unit is computed by dividing net income, after deduction of the general partner’s allocation, by the weighted average number of common units outstanding. The general partner’s allocation is computed based upon the general partner’s two per cent interest plus an amount equal to incentive distributions. Refer to the Financial Summary tables for the net income allocation to common units. (2) Partnership cash flows is a non-GAAP financial measure. Refer to the section entitled “Partnership Cash Flows” for further detail. (3) The Partnership’s 2008 fourth quarter cash distribution was paid on February 13, 2009 to unitholders of record as of January 30, 2009. Net Income The following net income information is presented to enhance investors’ understanding of the way that management analyzes the Partnership’s financial performance: The shaded areas in the tables below disclose the results from Great Lakes and Northern Border, representing 100 per cent of each entity's operations for the given period. (unaudited) For the three months ended December 31, 2008 For the twelve months ended December 31, 2008 (millions of dollars) PipeLP TGTC(1) Other GLGT(2) NBPC(3) PipeLP TGTC(1) Other GLGT(2) NBPC(3) Transmission revenues 8.3 8.3 - 73.2 80.3 31.6 31.6 - 287.1 293.1 Operating expenses (2.7 ) (1.7 ) (1.0 ) (21.2 ) (20.5 ) (9.5 ) (5.4 ) (4.1 ) (67.1 ) (78.0 ) 5.6 6.6 (1.0 ) 52.0 59.8 22.1 26.2 (4.1 ) 220.0 215.1 Depreciation (1.8 ) (1.8 ) - (14.6 ) (15.3 ) (6.9 ) (6.9 ) - (58.5 ) (61.1 ) Financial charges, net and other (7.3 ) (1.2 ) (6.1 ) (8.2 ) (9.7 ) (30.1 ) (4.3 ) (25.8 ) (32.6 ) (21.8 ) Michigan business tax - - - (1.3 ) - (5.5 ) - 27.9 34.8 123.4 132.2 Equity income 30.1 - - 12.9 17.2 122.6 - - 57.3 65.3 Net income 26.6 3.6 (7.1 ) 12.9 17.2 107.7 15.0 (29.9 ) 57.3 65.3 2 (unaudited) For the three months ended December 31, 2007 For the twelve months ended December 31, 2007 (millions of dollars) PipeLP TGTC(1) Other GLGT(2) NBPC(3) PipeLP TGTC(1) Other GLGT(2) NBPC(3) Transmission revenues 6.9 6.9 - 74.0 81.4 27.2 27.2 - 236.2 309.4 Operating expenses (1.9 ) (1.2 ) (0.7 ) (19.7 ) (21.8 ) (8.3 ) (4.9 ) (3.4 ) (53.7 ) (83.5 ) 5.0 5.7 (0.7 ) 54.3 59.6 18.9 22.3 (3.4 ) 182.5 225.9 Depreciation (1.6 ) (1.6 ) - (14.5 ) (15.1 ) (6.3 ) (6.3 ) - (49.4 ) (60.7 ) Financial charges, net and other (8.3 ) (1.0 ) (7.3 ) (8.1 ) (10.2 ) (33.8 ) (4.4 ) (29.4 ) (27.6 ) (41.1 ) 31.7 34.3 105.5 124.1 Equity income 31.6 - - 14.7 16.9 110.2 - - 49.0 61.2 Net income 26.7 3.1 (8.0 ) 14.7 16.9 89.0 11.6 (32.8 ) 49.0 61.2 (1) The Partnership owns a 100 per cent general partner interest in Tuscarora following the acquisition of an additional two per cent interest on December 31, 2007. (2) The Partnership acquired a 46.45 per cent general partner interest in Great Lakes on February 22, 2007; therefore, the amounts for the prior year only include results for the period of February 23 to December 31, 2007. (3) The Partnership owns a 50 per cent general partner interest in Northern Border. Equity income from Northern Border includes amortization of a $10.0 million transaction fee paid to the operator of Northern Border at the time of the additional 20 per cent acquisition in April 2006. Fourth Quarter 2008 Net income decreased $0.1 million to $26.6 million in fourth quarter of 2008, compared to $26.7 million in fourth quarter of 2007. Equity income from Great Lakes was $12.9 million in fourth quarter of 2008, a decrease of $1.8 million compared to the same period last year. The decrease in equity income was primarily due to increased operating expenses and Michigan Business
